Name: Commission Regulation (EEC) No 2862/83 of 13 October 1983 amending for the second time Regulation (EEC) No 2290/82 and amending for the fourth time Regulation (EEC) No 546/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/8 Official Journal of the European Communities 14. 10 . 83 COMMISSION REGULATION (EEC) No 2862/83 of 13 October 1983 amending for the second time Regulation (EEC) No 2290/82 and amending for the fourth time Regulation (EEC) No 546/83 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2290/82 is hereby amended as follows : 1 . In Article 4 (3), '31 July 1983' is hereby replaced by '30 September 1983'; 2. In the second and third subparagraphs of Article 6(7), '1 April 1984' is hereby replaced by '1 June 1984'; 3 . In Article 7 (3), '31 August 1983 ' is hereby replaced by '31 October 1983 '; 4. In Article 9(4), '31 October 1983' is hereby replaced by '31 December 1983 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 12a (5), 15(9) and 65 thereof, Whereas in view of the volume of products to be distilled in deadlines for distillation laid down in Commission Regulation (EEC) No 2290/82 of 19 August 1982 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1981 /82 wine-growing year (3), as amended by Regula ­ tion (EEC) No 1953/83 (4), have already been post ­ poned by one month by the latter Regulation ; whereas that postponement was insufficient and, in order to fulfil their commitments, some distilleries have had to continue operations involving large quan ­ tities beyond the time limits set ; Whereas this situation is likely to repeat itself in the case of the distillation provided for in Commission Regulation (EEC) No 546/83 of 9 March 1983 laying down provisions for distillation of table wine pursuant to Article 1 5 (2) of Regulation (EEC) No 337/79 ( s), as last amended by Regulation (EEC) No 2090/83 (6) ; Whereas, to enable these measures to perform their role of rationalizing the market, the time limits laid down should be put back and some other dates set in Regulations (EEC) No 2290/82 and (EEC) No 546/83 respectively should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 Regulation (EEC) No 546/83 is hereby amended as follows : 1 . In Article 5(3), '30 September 1983 ' is hereby replaced by '30 November 1983 ' ; 2 . In Article 1 1 (4) :  '29 February 1984' in the first subparagraph is hereby replaced by '30 April 1984',  '1 July 1984' in the second and third subpara ­ graphs is hereby replaced by '1 September 1984' ; 3 . In Article 16(1 ), '1 September 1983 ' is hereby replaced by '1 November 1983 '; 4. In Article 18 , '1 November 1983' is hereby replaced by '1 January 1984'; 5 . In Article 21 (3), '1 July 1984' is hereby replaced by '1 September 1984'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983 . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 163, 22 . 6 . 1983 , p. 48 . (3) OJ No L 245, 20 . 8 . 1982, p. 8 . (4) OJ No L 192, 16 . 7 . 1983, p. 22. O OJ No L 64, 10 . 3 . 1983 , p. 12 . (6) OJ No L 203 , 27 . 7 . 1983 , p. 33 . 14. 10 . 83 Official Journal of the European Communities No L 282/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1983 . For the Commission Poul DALSAGER Member of the Commission